Smith, Justice,
dissenting.
I agree that doubt was cast on the election due to the irregularities found, but I cannot agree with the court’s interpretation of OCGA § 21-2-527 or that the proper remedy for such irregularities is a runoff between Daniel and Barrow.
An election is either valid or invalid. Once this court found irregularities “sufficient to change or place in doubt the result[s]” of the election, as to any party or parties therein, it should have ordered a new election. Stiles v. Earnest, 252 Ga. 260, 262 (312 SE2d 337) (1984).
Certainly Marguerite Holmes who received 1013 votes must agree *320that she should not be left out of the runoff. As close as she was to Daniel (1090 votes) and Barrow (1082 votes), if the voters who originally voted for Lawton E. Stephens cast their votes for Holmes she could be in the runoff. If those who voted for Ronald W. Schoeffler (272 votes) cast their votes for Holmes, she could also possibly be in the runoff.
Decided October 8, 1986.
Erwin, Epting, Gibson & McLeod, Andrew H. Marshall, for appellant.
Hudson & Montgomery, David R. Montgomery, Blasingame, Burch, Garrard & Bryant, E. Davison Burch, William D. Harvard, Milner S. Ball, Fortson, Bentley & Griffin, Robert N. Elkins, for appellees.
Michael J. Bowers, Attorney General, H. Jeff Lanier, Assistant Attorney General, Janice M. Thurmond, amici curiae.
It also appears that if the Stephens supporters got together and decided whether Daniel or Barrow would be the easiest to defeat, they could place all their votes for the candidate they perceive to be the weakest opponent, and thus assure the election for their candidate. “One man, one vote” has long been a fundamental principle underlying our democratic system of government. This opinion effectively changes the principle to “One man, one vote, except for those who voted for Stephens.”
The original votes for Stephens stand, while no others count. Those casting votes for Stephens now get an extra vote. This is a frustration of the free choice of the electorate, and casts a doubt over the entire primary.
OCGA § 21-2-527 states that such doubt, when so cast upon an entire election, requires a court to “declare the primary ... to be invalid,” and states that in such a case, the court “shall call a second primary ... to fill such nomination or office.” This statute leaves no room for judicial creation of novel remedies. I would invalidate this election and order a new election with all candidates participating.
I am authorized to state that Justice Gregory joins in this dissent.